Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nguyen (US 2006/0163892).   
Nguyen (US 2006/0163892) discloses a transfer device a clamping device comprising a clamp bar (28, 32); a first jaw assembly coupled to the clamp bar, wherein the first jaw assembly comprises a first jaw (34); a second jaw assembly (See Fig. 2) movably coupled to the clamp bar, wherein the second jaw assembly comprises a jaw support, wherein the second jaw assembly comprises a second jaw, wherein the second jaw is coupled to the jaw support, wherein the second jaw assembly is configured to be continuously adjusted along at least a portion of the clamp bar for clamping on an object disposed between the first jaw and the second jaw (See Figs. 1-8), a pulling element (110) coupled to the second jaw assembly, wherein the coupling between the pulling element and the second jaw assembly is configured to convert a force applied in a .

Claims18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Corbett (5,893,595). 
Corbett (5,893,595) discloses a clamping device (See Figs. 1-7) comprising a clamp bar (18); a first jaw assembly (14) coupled to the clamp bar, wherein the first jaw assembly comprises a first jaw (14); a second jaw assembly (16) movably coupled to the clamp bar, wherein the second jaw assembly comprises a jaw support, wherein the second jaw assembly comprises a second jaw, wherein the second jaw is coupled to the jaw support (20), wherein the first jaw and the second jaw are configured for clamping on an object, a pulling element (34, 36) coupled to the second jaw assembly, wherein the second jaw and the jaw support is configured to form a hollow space (See Figs. 1-3), wherein the hollow space is smaller nearer the clamp bar, and larger away from the clamp bar, wherein the pulling element comprises one or more rollers, wherein the one or more rollers are disposed in the hollow space.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0163892) in view of Kaplan (3,153,555).  
Nguyen (US 2006/0163892), as presented above, does not specifically show a lead screw or a ball screw for continuously moving the second jaw assembly along the clamp bar. However, Kaplan (3,153,555).   Fig. 1 of Kaplan (3,153,555) teaches a lead screw (73). Thus, it would have been obvious to those skilled in the gripping technology to . 
   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,902,574. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent recites “a clamp bar; a first jaw assembly coupled to the clamp bar, wherein the first jaw assembly comprises a first jaw; a second jaw assembly coupled to the clamp bar, wherein the second jaw assembly comprises a jaw support, wherein the second jaw assembly comprises a second jaw, wherein the second jaw is coupled to the jaw support, wherein the first jaw and the second jaw are configured for clamping on an object, a pulling element interfacing with the jaw support and the second jaw, wherein at least one of the interface between the pulling element and the jaw support and the interface between the pulling element and the second jaw comprises a slanting interface, wherein the slanting interface is configured so that when a force is applied to the pulling element in a direction comprising a vertical direction, a second force is generated pushing the second jaw in a direction comprising a direction from the second jaw to the first jaw.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corbett ‘245 shows first and second jaw with a camming means.
Ilich ‘670 teaches a movable camming jaw.
Boumesster ‘532 shows a biased jaw.
Renfroe ‘365 shows a camming between the gripping jaws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652